Citation Nr: 0707807	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-22 547	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Idaho Division of Veterans 
Services



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
May 1946.  Service aboard a Navy ship in support of combat 
operations at Iwo Jima is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2002, well before the RO adjudicated these claims.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and two supplemental statements of the case (SSOCs) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations.  While the 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), these 
questions are not now before the Board.  Consequently, a 
remand of the service connection questions is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured an audiological examination in 
furtherance of his claims.  The Board notes that the veteran 
did not submit a VA Form 9 to perfect his appeal.  The 
veteran submitted a Statement in Support of Claim in June 
2005, that the veteran characterized as a Notice of 
Disagreement (NOD).  Since the veteran had already submitted 
a NOD, the RO accepted this May 2005 submission as a 
substantive appeal, and informed him of that in written 
correspondence dated in July 2005.  Absent a Form 9, which 
has a place to indicate whether or not an appellant wishes to 
request a Board hearing, the veteran was specifically told in 
written correspondence dated in November 2005 that he could, 
within 90 days of the date on the letter, ask for a Board 
hearing.  There is no record that the veteran ever responded 
to this letter, and it is therefore presumed that the veteran 
does not want a hearing.  VA has no duty to inform or assist 
that was unmet.

The veteran contends that he should be service connected for 
hearing loss and tinnitus that he avers was caused by 
acoustic trauma that occurred while he was serving aboard a 
United States Navy ship supporting the battle for Iwo Jima.  
Specifically, he avers that he was serving on a weather deck 
as a signalman when a nearby battleship opened fire, and that 
the noise and concussion experienced from the firing of the 
shells and their flying overhead caused tinnitus that lasted 
for a week or more, and has resulted in the hearing loss that 
he currently experiences and the tinnitus that he claims.  

The report of the veteran's separation examination in May 
1946 indicates a whispered voice examination revealed normal 
hearing acuity of 15/15.  After the veteran was discharged, 
he worked for the United States Atomic Energy Commission 
(later the Idaho National Engineering and Environmental 
Laboratory (INEEL)), for two years as a guard, and then as a 
firefighter for 22 years.  He also reports that he is a 
recreational hunter.  The report of a February 1962 
audiological evaluation reported the veteran's hearing was 
normal.  Subsequent audiological examinations revealed normal 
hearing (for VA purposes) until a February 1975 examination 
revealed hearing loss in the right ear for the first time.  A 
July 2002 examination given for INEEL reported that the 
veteran's hearing test was abnormal, and noted that, given 
that the veteran had not reported any repeated loud noise 
exposure at INEEL, his hearing loss was more likely due to 
factors other than noise exposure at INEEL.  The audiological 
evaluation also reported that the veteran had "collapsing 
canals."  

The veteran was afforded a fee-based audiological examination 
given in October 2004.  The evaluation recounted the 
veteran's pertinent history, which included his Navy service, 
the acoustic trauma he experienced at Iwo Jima, and the 
tinnitus that reportedly lasted for 10 days.  The veteran 
reported that he worked at INEEL for 24 years, was also a 
part-time farmer, hunted deer and elk, and did not wear 
hearing protection.  The examiner noted that the veteran 
denied having tinnitus, except when he is around a big engine 
for a few minutes, and that clears up afterwards.  

The audiologist's evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
50
60
70
LEFT
40
35
50
55
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  

The audiologist concluded that, because the veteran had 
documented normal hearing thresholds until 1975, his current 
hearing loss was less likely than not caused by military 
noise exposure, and reiterated that the veteran does not have 
tinnitus.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  When sensorineural hearing 
loss is shown, service incurrence or in-service aggravation 
may be presumed if the sensorineural loss is manifested to a 
compensable degree within a year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

As regards the veteran's claim for service connection for 
tinnitus, based on his own statements to the October 2004 
audiologist, the audiologist determined that he does not have 
tinnitus.  While the Board does not doubt that he experienced 
tinnitus in 1945 that lasted for 10 days, disability 
determinations are based on current chronic disability, not 
acute occurrences decades ago.  Without medical evidence of a 
current disability, the analysis ends, and the claim must be 
denied.  38 U.S.C.A. §§ 1110, 1131 (2005); 38 C.F.R. § 3.303.  
The Board will nevertheless address the veteran's statement 
to his October 2004 examiner that he briefly experiences what 
he calls tinnitus when he is around a big engine for a few 
minutes, but that clears up afterwards.  The Board observes 
that, by his own account, what the veteran experiences in 
those circumstances relates to current noise exposure, and 
not to any noise he experienced in 1945.  Thus, the examiner 
concluded that the veteran denied having tinnitus, from which 
it is reasonable to infer that any tinnitus coincident with 
contemporary acoustic trauma is not a chronic disability 
traceable to military service.

Turning to the hearing loss claim, the Board finds that, 
while the veteran currently has a documented bilateral 
sensorineural hearing loss, and that there is adequate lay 
evidence that the veteran experienced acoustic trauma while 
in service, there is no medical evidence of a nexus between 
the current disability and the in-service acoustic trauma.  
To the contrary, the October 2004 audiologist specifically 
opined that it is less likely than not that the veteran's 
current hearing loss was caused by military noise exposure.  
This opinion was based on the fact that the veteran's 
discharge examination showed normal hearing, as did all of 
the many examination reports until the 1975 report, nearly 30 
years after leaving service.  (The Board also notes that 
sensorineural hearing loss was not shown until years after 
the veteran's separation from service.  Consequently, the 
presumption of 38 C.F.R. § 3.307 is not helpful to the 
veteran.)

The veteran contends that he has hearing loss and tinnitus 
that result from acoustic trauma while in service.  The law 
allows combat veterans, in certain circumstances, to use lay 
evidence to establish the incurrence of a disease or injury 
in service.  38 U.S.C.A. § 1154(b).  "However, the provisions 
of section 1154(b) do not provide a substitute for medical-
nexus evidence. . ." Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  Section 1154(b) serves only to relax the evidentiary 
burden to establish incurrence of a disease or injury in 
service.  Id.  The evidence of record shows that the veteran 
served as a signalman aboard a ship that supported combat 
operations at Iwo Jima, and the Board therefore has accepted 
his account that he was exposed to the loud noise and 
experienced tinnitus while there.  

However, while the veteran's lay testimony establishes 
exposure to acoustic trauma while in service, there is no 
evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the etiology of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the veteran's 
own assertions as to the etiology of his demonstrated hearing 
loss or his claimed tinnitus have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current hearing loss and his claimed tinnitus are 
not traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


